                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK



SUFFOLK COUNTY WATER
                                                           Case No. 17-cv-6980-NG-RLM
AUTHORITY,

                        Plaintiff,
                                                           NOTICE OF WITHDRAWAL OF
    -against-                                              NICOLE E. TEIXEIRA

THE DOW CHEMICAL COMPANY,
FERRO CORPORATION, and VULCAN
MATERIALS COMPANY,

                        Defendants.


AND ALL RELATED CASES



       PLEASE TAKE NOTICE that the appearance of Nicole E. Teixeira of Sher Edling LLP

as pro hac vice counsel for Plaintiff Suffolk County Water Authority and all Plaintiffs in the related

cases listed below is withdrawn. Her name should be removed from any service list, including any

list for notification maintained by the Clerk of the Court and the parties.

       All other counsel of record in this case remains the same for Plaintiff and all Plaintiffs in

the related cases listed below.

 Related Case Name                                                       Case Number
 Albertson Water Dist. v. Dow Chem. Co., et al.                          18-CV-7282
 Bethpage Water Dist. v. Dow Chem. Co., et al.                           19-CV-1348
 Bd. of Comm’rs of Manhasset-Lakeville Water                             19-CV-0085
 Dist. v. Dow Chem. Co., et al.
 Carle Place Water Dist. v. Dow Chem. Co., et al.                        18-CV-7279
 Franklin Square Water Dist. v. Dow Chem. Co., et al.                    19-CV-2975
 Greenlawn Water Dist. v. Dow Chem. Co., et al.                          19-CV-3059
 Garden City Park Water Dist. v. Dow Chem. Co., et al.                   18-CV-7277
 Incorporated Village of Hempstead v. Dow Chem. Co., et al.              19-CV-3570
 Incorporated Village of Garden City v. The Dow Chemical                 19-CV-3197
 Company et. al.
 Incorporated Village of Mineola v. Dow Chem. Co., et al.                19-CV-2973
Related Case Name                                                    Case Number
Jericho Water District v. Dow Chem. Co., et al.                      18-CV-7281
Locust Valley Water District v. Dow Chem. Co., et al.                19-CV-2490
Oyster Bay Water Dist. v. Dow Chem. Co., et al.                      18-CV-7272
Plainview Water Dist. v. Dow Chem. Co., et al.                       19-CV-1351
Port Washington Water Dist. v. Dow Chem.                             18-CV-7266
Co., et al.
Roslyn Water Dist. v. Dow Chem. Co., et al.                          18-CV-7269
South Farmingdale Water Dist. v. Dow Chem.                           19-CV-1404
Co., et al.
South Huntington Water District v. Dow Chem. Co., et al.             19-CV-5825
Town of Hempstead v. Dow Chem. Co., et al.                           19-CV-5775
Town of Huntington & Dix Hills Water Dist. v.                        19-CV-2986
Dow Chem. Co., et al.
Water Auth. of Great Neck North v. Dow Chem.                         18-CV-7271
Co., et al.
Water Auth. of Western Nassau Co. v. Dow                             19-CV-2974
Chem. Co., et al.
West Hempstead Water Dist. v. Dow Chem. Co., et al.                  18-CV-7278
Westbury Water & Fire Dist. v. Dow Chem. Co., et al.                 19-CV-2990


                                          Respectfully submitted,


Dated: September 15, 2021                  /s/ Katie H. Jones
                                           Katie H. Jones (pro hac vice)
                                           SHER EDLING LLP
                                           100 Montgomery St., Suite 1410
                                           San Francisco, CA 94104
                                           Tel: (628) 231-2500
                                           Email: katie@sheredling.com

                                           Attorney for Plaintiffs




                                             2
                               CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2021, I electronically filed the foregoing document

with the Clerk of the Court using the Court’s CM/ECF system, which shall send notice to all

counsel of record.


                                                    Respectfully submitted,

                                                    By: /s/ Katie H. Jones
                                                        KATIE H. JONES (pro hac vice)




                                               3
